Title: To James Madison from James Wolfe, 6 February 1804 (Abstract)
From: Wolfe, James
To: Madison, James


6 February 1804, Baltimore. “By the contents of yours of the 2 Inst. I Am informed that all hopes of restitutation in the case of the Sloope Nancy Priam Pease Mastr is at an End, & this misfortune is intirely Owing to the wrong information given to me from the then president of the U, S, & seccondly by the claus in the Brittish Treaty in which it tis stupilated that all Appeals must be made within Eighteen Months after the Capture takes place.
“On my Recoverey from the Yeollow fever in the month of Appril 1795. I again had an interview with Mr. Washington, who said that thare was no Ocasion to Make Appeal as the Vessell was taken within the districts of the United States, on my Receiving this Answer I imbarked on board a Ship Call’d the Confederecey at New York bound to France I was in persuite of a Man that during my sickness had made off with 10,000 Dollrs. my propperty & in 24 hours after sailing We ware taken by two Brittish frigates & carry’d into Halifax & thare I was again Striped to My last Shirt.
“In the Month of June following I again renewd My applycation after stating this seccond Capture with all the horrows attending the same & received for Answer that the Brittish had provided for the Captor of all American Vessells, & that Everything necessary was done …, it tis now to be Seen that I am the Dupe in placing any faith in my communications with the Executive Officer of Goverment but it remains douptfull to me that Any Goverment can Enter into any Treaty of An Ex pose facto Nature whareby a Citzn is deprived of the means to make an appeal, this fact is Established for pending the negotiation of this said exerable Treaty the time for making Appeal did expire beffore it was ratifiy’d, how then was appeal to be made when it was not known.…I imbarked the seccond time for france at Philadha. for Bourdeaux in July, & Arrived in Septr 1795. & found this Man that had Rubed me of my money.” Shortly after demanding payment, was denounced to the French government as a British spy, jailed for eight months, then released “for whant of proofe.”
“In the Month of Jany. I Was again Arrested as an Austrin Spiy & Swindler. In twelve Months I was Brought to Tryal & Cost my denounceater in the Sum of 2,000 livers damages on this Judgement I Arrest a Vessell belonging to my hired denounceator as this fellow only Acted by bribes from the Man that stole my Money.
“This Ruffing my Deptor finding that I was released & that I had Arrested a Ship belonging to My denounceator, he prevails on a Mescreant by name Cox Barnard [Barnet] the Acting American Agent to give this Ship so Arrested his Clarence after which she made off, all this in oppen Violation of all Laws in France or the whole Universe & then this said Cox Barnard makes his plea in Court that he is not Accountable to the laws of France but to his Goverment.
“Whilst the Courts is debating this infringment of their laws, by the force of Corruption my Deptor prevails on this Cox Barnard to have me Arrested knowing that I had lost all My documts when the Terroit was in office & by this Means they thought to have sent me out of France as a Vagrant.” Barnet, “in oppen Violation of Official dutey,” asked the commissary of police to have Wolfe deported. “I Am sorry to fine that this Barnard is Appointd Agent at Haver—by the present Goverment.” “After Eight Years strugle” obtained his ten thousand dollars. Bought and freighted a ship to Saint-Domingue, where the local government purchased it by force with bills on the French government that remain unpaid.
“Now sir permitt An Unfortunate Man to humbly intreat of you to point out to him how & in what maner he must proceede to recover this Vessell & Cargo it tis one of the Moste bare face Rubereys in Existance to deprive me of my Appeal this Sloope Was by the force of two french Armed Vessells compelld to go into a Blockaded port in St Domingo & then I am striped of this Vessell & Cargo—by the Brittish—& the Brittish Treaty cuts me off from the recoverment of the Same.”
 

   
   RC (DNA: RG 76, Preliminary Inventory 177, entry 179, Great Britain, Treaty of 1794 [Article VII], Unbound Records, box 4, folder N). 4 pp.; docketed by Wagner.



   
   See James Wolfe to JM, 26 Jan. 1804.


